     Case: 1:17-md-02804 Doc #: 3323 Filed: 06/04/20 1 of 2. PageID #: 494930




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 IN RE: NATIONAL PRESCRIPTION                     )   MDL 2804
 OPIATE LITIGATION                                )
                                                  )   Case No. 1:17-md-2804
 THIS DOCUMENT RELATES TO:                        )
                                                  )   Judge Dan Aaron Polster
 Track One-B Cases                                )
                                                  )   ORDER
                                                  )



          On May 26, 2020, Plaintiffs filed a Motion to Preclude Evidence Concerning Dispensing

Practices at Select Retail Stores (Doc. #: 3302). Plaintiffs filed the Motion to address Defendants’

stated intent to introduce testimony from individual pharmacists regarding dispensing. See Doc.

#: 3302 at 1 n.1. According to Plaintiffs, this testimony should be precluded based on Defendants’

prior representations that this information is not relevant to Plaintiffs’ distribution claims. See id.

at 4-5.

          During the Court’s May 28, 2020 telephonic Case Management Conference, the parties

presented additional oral argument on this issue. The Court then ruled that each Defendant that

intends to call a retail pharmacist witness at trial shall produce opioid dispensing data for those

retail pharmacies where the witness worked, during the period of the witness’s employment. Tr.

of Case Management Conference, Doc. #: 3307 at 35–36. The Court memorialized this ruling in

the Revised Track One-B Civil Jury Trial Order, which requires that Defendants produce such data

by June 12, 2020. Doc. #: 3308 at 1.

          Accordingly, Plaintiffs’ Motion, Doc. #: 3302, is DENIED in part and GRANTED in part.

The Court will allow Defendants to introduce testimony at trial from individual pharmacists
     Case: 1:17-md-02804 Doc #: 3323 Filed: 06/04/20 2 of 2. PageID #: 494931




regarding dispensing practices at their retail stores, subject to their compliance with the above-

referenced ruling and any additional limitations imposed by the Federal Rules of Evidence.



               IT IS SO ORDERED.




                                                /s/ Dan Aaron Polster_June 4, 2020_
                                                DAN AARON POLSTER
                                                UNITED STATES DISTRICT JUDGE




                                                2
